Citation Nr: 0630979	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-28 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as post traumatic stress 
disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This claim is on appeal from the Anchorage, Alaska, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in April 2005 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The service records and other evidence of record fails to 
corroborate the veteran's statements as to his claimed in-
service stressors.

3.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.

4.  The veteran's nonservice-connected disabilities include 
facial swelling and a seizure disorder at zero percent 
disabling, PTSD at 50 percent disabling, and missing upper 
teeth at 10 percent.  The combined disability rating is 60 
percent disabling.

5.  The veteran was born in March 1950 and has a General 
Equivalency Diploma (GED).  He last worked in 2000 in 
maintenance.

6.  The veteran has a long history of alcohol abuse, not in 
remission, which is the result of willful misconduct and may 
not be considered for pension purposes.

7.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to follow a substantially gainful occupation.

8.  The veteran's disabilities, other than alcohol abuse, are 
not shown to permanently preclude him, individually, from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history based on the 
evidence now of record. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, claimed as PTSD, was 
not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The criteria for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 3.342, 4.15, 4.16, 4.17 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Claimed as PTSD

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to the time the veteran filed his claim, the applicable 
criteria for service connection for PTSD, 38 C.F.R. § 
3.304(f), were amended on June 18, 1999, and made effective 
to March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999) (codified at 38 C.F.R. § 3.304(f)).  The amended 
regulation purported to essentially restate the three 
essential elements previously in effect.  

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the amended regulation, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(2006).  

When asked to interpret the pre-amendment regulations, with 
respect to the first element (a diagnosis of PTSD), the 
Veterans Claims Court held that "a clear (that is, 
unequivocal) PTSD diagnosis by a mental-health professional 
must be presumed . . . to have been made in accordance with 
the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the pre-amendment regulations, if the claimed stressor 
was related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the new regulations, the reference to combat citations 
was removed.  Nonetheless, under both the pre-amendment and 
the new regulations, if the "claimed stressor [was] not 
combat related, a veteran's lay testimony regarding in-
service stressors [was] insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304.  

After a review of the claims file, the Board will accept, for 
purposes of this decision, that the veteran has a diagnosis 
of PTSD.  Specifically, in a June 2002 VA examination, the 
examiner diagnosed, among other things, PTSD.  Similarly, he 
was diagnosed with PTSD in a December 2005 VA examination.  
Therefore, the Board accepts the diagnosis of PTSD for 
purposes of this decision.

Nonetheless, critical elements of this diagnosis, most 
fundamentally those concerning the existence of a stressor or 
stressors, appear to be based wholly upon statements of 
history provided by the veteran.  The question of whether he 
was exposed to a stressor in service is a factual 
determination and the Board is not bound to accept such 
statements simply because treating medical providers have 
done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood 
v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 Vet. 
App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressors actually occurred.  That is, even though the Board 
is compelled to presume the adequacy of the PTSD 
symptomatology and the sufficiency of the claimed in-service 
stressors for purposes of a medical diagnosis of PTSD, that 
is not the end of the inquiry.  The second prong of Cohen 
requires "credible supporting evidence" that the claimed 
in-service stressor actually occurred.  

As noted above, if the "claimed stressor is not combat 
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (emphasis added). 

Service personnel records do not support a finding that the 
veteran was engaged in combat.  Specifically, the record 
shows that he was a seaman and water craft operator while 
stationed in Vietnam.  However, the Board finds that none of 
the veteran's medals, the National Defense Service Medal, the 
Vietnam Service Medal, or the Vietnam Campaign Medal 
represent combat experience.  

With respect to a specific stressor, the veteran's reports 
are, at best, vague as to time, place, or persons involved.  
Two of his reported stressors deal with medical conditions (a 
fall with injured hip and what appear to be chancroids).  Two 
other reported stressors occurred well after military duty, 
including a July 1985 automobile accident and a 1973 gunshot 
wound.  These stressors are not for consideration.

The stressors identified relevant to service in Vietnam 
included an incident at the Cambodian border at an unknown 
date when unknown crew members from an unknown unit were shot 
in the back of the head.  The veteran has not provided any 
additional details of this incident and, without more 
information, cannot be verified.

The next stressor was reported from an incident in October 
1970 on the outskirts of Saigon when he witnessed one South 
Vietnamese and one U.S. soldiers' throats cut and 
dismembered.  He indicated that he was chased until he 
arrived at the city uninjured.  However, without more 
information, such as the dead soldier's name, the stressor 
cannot be verified.

At the time of the June 2002 VA examination, the veteran 
reported a firefight when a boat in front of him sunk but at 
the time of the December 2005 VA examination he could not 
recall that incident.  He also noted that he had a friend 
shot in the head but offered no name or time frame of the 
incident.  In the December 2005 VA examination, he further 
reported that he saw "a little combat" in Vietnam, was 
exposed to enemy casualties, and saw troops torturing a 
Vietcong prisoner but, again, offered no verifiable details.

Without the ability to further clarify a time frame, 
location, or persons involved, there is simply no ability to 
verify the veteran's stressors.  As there is no indication in 
the service records that the veteran was otherwise engaged in 
combat, corroborating supporting evidence is needed to verify 
the claimed stressors.  As no relevant information has been 
forthcoming, the Board finds that the veteran's claim fails 
in this element.  

In sum, based on the evidence of record, the veteran did not 
engage in combat and the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
statements.  Thus, the Board concludes that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Absent credible supporting 
evidence that the claimed in-service stressor actually 
occurred, an essential element for a grant of service 
connection for PTSD is not established and the claim is 
denied.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

II.  Entitlement to a Permanent and Total Disability Rating 
for Pension Purposes

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice-
connected disability which is not the result of the veteran's 
willful misconduct.  A finding of permanent and total 
disability for pension purposes can be established under VA 
regulations by "objective" and "subjective" standards.  
See Brown v. Derwinski, 2 Vet. App. 444, 446 (1992); see also 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  

Permanent and total disability may be shown in two ways:  

(1) the veteran must be unemployable as a 
result of a lifetime disability (the 
"subjective" standard which is based on 
the disabilities, age, occupational 
background, and other related factors of 
the individual veteran whose claim is 
being adjudicated) or, 

(2) even if not unemployable, if the 
veteran suffers from a lifetime 
disability which would render it 
impossible for the average person with 
the same disability to follow a 
substantially gainful occupation (the 
"objective" standard which is based on 
the percentage ratings assigned for each 
disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings 
Schedule)).

Brown, 2 Vet. App. at 446.  The "objective" standard 
requires demonstration of specific minimum percentage ratings 
and the permanence of those percentage ratings for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17 (2006).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16 (2006).

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite. 

When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17 (2006).  If a permanent and 
total disability rating is not warranted under the 
"objective" standard and the veteran is unemployable, the 
RO should consider the issue of entitlement to a permanent 
and total disability rating on an extra-schedular basis.  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  

VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require 
that a veteran be "unemployable" before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.

The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration; however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a) (2006).

As an initial matter, the Board notes that the veteran's 
disabilities fail to meets the minimum schedular rating for 
consideration of a nonservice-connected pension.  
Specifically, his facial swelling (DC 7800) and seizure 
disorder (DC8199-8103) have both been rated as 
noncompensable.  In addition, he has missing teeth rated at 
10 percent (DC 9913) for pension purposes.  The medical 
evidence shows no on-going treatment for any of these 
disabilities; therefore, the current ratings are appropriate.  

Next, the veteran's nonservice-connected PTSD is rated at 50 
percent disabling.  Under the PTSD criteria, a 70 percent 
rating is warranted when occupational and social impairment 
is present with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

In this case, the issue is whether the veteran's symptoms are 
manifestations of PTSD or of alcohol and drug use, which are 
considered willful misconduct and cannot be considered in 
establishing pension benefits.  The most recent VA 
examination noted that the veteran drank heavily and had a 
very extensive history of substance abuse.  The veteran 
related that he had nightmares of combat approximately three 
times a month, disliked being around people, and slept 
poorly.  He was noted to have disorganized behavior and 
blackouts in the context of heavy drinking.  He reportedly 
had some good friends in another town, did not watch much 
television, read books, did not hunt any more, and no longer 
trapped.  

The examiner reflected that the veteran described symptoms of 
PTSD but stressed that the primary psychiatric diagnosis was 
alcohol dependence.  The examiner reflected that the most 
recent global assessment of functioning (GAF) was 58, with 
improvement to the low 60s should the veteran abstain from 
alcohol for several months.  

Considering only the impairment due to PTSD, this would 
indicate "some mild symptoms . . . but generally functioning 
pretty well."  While the evidence reflects that the veteran 
is obviously impaired, the symptoms attributable to PTSD are 
consistent with no more than a 50 percent rating.  Therefore, 
the Board finds that the evidence supports the 50 percent 
rating for PTSD, but no more.  

Thus, the ratings resulting in a combined 60 percent 
disability rating are appropriate, and the veteran does not 
meet the "objective" criteria for total disability.  
Accordingly, entitlement to a permanent and total disability 
rating for pension purposes on an objective basis is not 
warranted.

Next, the Board will consider whether the veteran's meets the 
"subjective" standards for pension benefits.  The evidence 
shows that he was born in March 1950 and has a GED.  He last 
worked in 2000 in maintenance.

As noted above, in order to establish entitlement to a 
permanent and total rating for disability purposes, the 
veteran must establish that he is unable to engage in 
substantially gainful employment as a result of permanent 
disability not due to willful misconduct.  The relevant law 
and regulations preclude pension benefits for any condition 
due to the veteran's own willful misconduct.  Under 38 C.F.R. 
§ 3.301(c)(2), primary alcoholism and drug abuse is the 
result of willful misconduct.

The most recent VA examiner rejected the assertion that the 
veteran was engaged in self-medication with alcohol and noted 
that the veteran drank excessively prior to military service.  
He also indicated that the veteran showed little motivation 
to curtail his use of alcohol.  The veteran reportedly had 
multiple DWIs and other alcohol-related crimes.  He indicated 
that he engaged in binge drinking followed by abstinence for 
one to two weeks.  

While the veteran is unemployed and very clearly 
unemployable, the weight of medical evidence indicates that 
excessive use of alcohol is the essential reason.  While he 
vaguely maintains that he served during war time and is 
entitled to pension, the evidence of record establishes that 
his excessive alcohol consumption, which cannot be considered 
for rating purposes, is the primary cause of his industrial 
impairment.    

In sum, the Board concludes that the weight of the evidence 
shows that the veteran does not have permanent and total 
disability which would preclude an average person from 
engaging in substantially gainful employment nor is he 
individually precluded from substantially gainful employment 
because of permanent disability not the result of willful 
misconduct.  Accordingly, entitlement to a permanent and 
total disability rating for pension purposes is not 
warranted. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in August 2001, 
February 2002, May 2002, and April 2005.  He has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in June 2002 and 
December 2005.  While the veteran was scheduled for 
additional VA examinations, he failed to report.  The 
available medical evidence is sufficient for adequate 
determinations.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claim for service connection, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the May 2006 supplemental 
statement of the case.  However, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot as the claim for service connection has 
been denied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled and 
no further action is necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as PTSD, is denied.

The claim for entitlement to a permanent and total disability 
rating for pension purposes is denied.


________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals
l


 Department of Veterans Affairs


